Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 1 of 38




               EXHIBIT 1
                                Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 2 of 38

                                                                                                            500 PLAZA TOWER

                                                                                                              110 N. COLLEGE

                                                                                                                 TYLER, TEXAS

                                                                                                                        75702

                                                       ATTORNEYS AT LAW                                    DIRECT TELEPHONE
                                                                                                                  903.525.2239

MICHAEL E. JONES                                                                                            DIRECT FACSIMILE
                                                                                                                 903.531.3939
BOARD CERTIFIED – CIVIL TRIAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION                                                                          MAIN TELEPHONE
                                                                                                                  903.597.8311

                                                                                                              MAIN FACSIMILE
                                                                                                                 903.593.0846

                                                                                                      WWW.POTTERMINTON.COM
                                                      January 21, 2020



             VIA HAND DELIVERY



             Fortress Investment Group LLC
             1345 Avenue of the Americas, 46th
             Floor
             New York, NY 10105

             Re:          Uniloc 2017 LLC v. Google LLC, Nos. 2:18-cv-491, -492, -493, -496, -497, -499, -501,
                          -502, -503, -504, -548, -550, -551, -552, -553-JRG (E.D.___
                                                                                  Tex.)

             Dear Fortress Investment Group LLC:

                     I write on behalf of Google LLC regarding the above-referenced cases. Google
             understands that you have discoverable information relevant to this litigation. Accordingly,
             enclosed is a subpoena requesting the production of documents under Rule 45 of the Federal Rules
             of Civil Procedure. With the service of this subpoena, Google withdraws the subpoenas served on
             you in Delaware in this litigation.

                   Please be advised we will also be serving a subpoena seeking deposition testimony under
             Rule 30(b)(6). Please contact me to discuss the timing of this deposition and production of
             documents, with the goal of minimizing inconvenience to all parties.

                                                             Regards,

                                                             /s/ Michael E. Jones

                                                             Michael E. Jones




             cc:          Counsel of record
                         Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 3 of 38
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District
                                                       __________  District of
                                                                            of Texas
                                                                               __________
                        Uniloc 2017 LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:18-cv-491, -492, -493, -496, -497,
                           Google LLC                                         )                                 -499, -501, -502, -503, -504, -548, -550,
                                                                                                                -551, -552, -553
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                Fortress Investment Group LLC, 1345 Avenue of the Americas, 46th Floor, New York, NY 10105

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

           See Attachment A.

 Place: Attn Jonathan Tse                                                               Date and Time:
          Quinn Emanuel Urquhart & Sullivan, LLP                                                             02/06/2020 9:00 am
          51 Madison Avenue, 22nd Floor, New York, NY 10010

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/21/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ Michael E. Jones
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Google LLC
                                                                        , who issues or requests this subpoena, are:
Michael E. Jones, 110 North College, 500 Plaza Tower, Tyler, TX 75702, mikejones@potterminton.com, 903-525-2239

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 4 of 38
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.        2:18-cv-491, -492, -493, -496, -497, -499, -501, -502,
                        -503, -504, -548, -550, -551, -552, -553

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                          Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 5 of 38
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
            Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 6 of 38



                                        ATTACHMENT A


                                          DEFINITIONS

       1.      “Fortress Investment,” “You,” and “Your” means Fortress Investment Group LLC

and its officers, directors, current and former employees, counsel, agents, consultants,

representatives, and any other persons acting on behalf of any of the foregoing, and all of Fortress

Investment Group LLC’s affiliates, parents, divisions, joint ventures, licensees, franchisees,

assigns, predecessors and successors in interest, and any other legal entities, whether foreign or

domestic, that are owned, controlled by, or under common control with Fortress Investment Group

LLC, and all predecessors and successors in interest to such entities.

       2.      “Asserted Patents” means United States Patent Nos. 6,253,201; 6,329,934;

6,349,154; 6,366,908; 6,452,515; 6,473,114; 6,628,712; 6,836,654; 6,952,450; 7,012,960;

8,194,632; 8,407,609; 8,949,954; 9,141,489; and 9,564,952. “Asserted Patent” means any one

of the Asserted Patents.

       3.      “Related Patents” means (1) any United States or foreign patent or patent

application related to any Asserted Patent by way of subject matter or claimed priority date, (2) all

parent, grandparent or earlier, divisional, continuation, continuation-in-part, provisionals, reissue,

reexamination, and foreign counterpart patents and applications of thereof, and/or (3) any patent

or patent application filed by one of more of the same applicant(s) (or his or her assignees) that

refers to any of (1) or (2) herein. “Related Patent” means one of the Related Patents.

       4.      “Named Inventor” means any person or persons named as an inventor on the face

of any Asserted Patent or Related Patent.

       5.      “Plaintiff’ or “Uniloc 2017” means Uniloc 2017 LLC and its officers, directors,

current and former employees, counsel, agents, consultants, representatives, and any other persons


                                                  1
             Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 7 of 38



acting on behalf of any of the foregoing, and Plaintiffs affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal entities,

whether foreign or domestic, that are owned or controlled by Plaintiff, and all predecessors and

successors in interest to such entities.

        6.      “Uniloc Lux” means Uniloc Luxembourg S.A. and its officers, directors, current

and former employees, counsel, agents, consultants, representatives, and any other Persons acting

on behalf of any of the foregoing, and Uniloc Luxembourg S.A.’s affiliates, parents, divisions,

joint ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any

other legal entities, whether foreign or domestic, that are owned or controlled by Uniloc

Luxembourg S.A., and all predecessors and successors in interest to such entities.

        7.      “Fortress Credit” means Fortress Credit Co. LLC and its officers, directors, current

and former employees, counsel, agents, consultants, representatives, and any other Persons acting

on behalf of any of the foregoing, and Fortress Credit Co. LLC’s affiliates, parents, divisions, joint

ventures, licensees, franchisees, assigns, predecessors and successors in interest, and any other

legal entities, whether foreign or domestic, that are owned or controlled by Fortress Credit Co.

LLC and all predecessors and successors in interest to such entities.

        8.      “Uniloc USA” means Uniloc USA, Inc. and its officers, directors, current and

former employees, counsel, agents, consultants, representatives, and any other Persons acting on

behalf of any of the foregoing, and Uniloc USA, Inc.’s affiliates, parents, divisions, joint ventures,

licensees, franchisees, assigns, predecessors and successors in interest, and any other legal entities,

whether foreign or domestic, that are owned or controlled by Uniloc USA, Inc. and all predecessors

and successors in interest to such entities.




                                                   2
              Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 8 of 38



        9.      “Uniloc Entities” means Uniloc 2017 LLC (“Uniloc 2017”), Uniloc USA, Inc. (“Uniloc

USA”), Uniloc Luxembourg S.A. (“Uniloc Lux”), Uniloc Corporation PTY Limited, and CF Uniloc

Holdings LLC (“CF Uniloc”), Uniloc Management LLC, and Uniloc Licensing USA LLC, including

affiliates, parents, divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors

in interest, and any other legal entities, whether foreign or domestic, that are owned or controlled by

such entities and all predecessors and successors in interest to such entities. “Uniloc Entity” means any

one of the Uniloc entities.

        10.     “Fortress Entities” includes Fortress Credit Co. LLC, Fortress Investment Group

LLC, Fortress Credit Corp., CF DB EZ 2017 LLC, and CF DB EZ LLC, including affiliates, parents,

divisions, joint ventures, licensees, franchisees, assigns, predecessors and successors in interest, and

any other legal entities, whether foreign or domestic, that are owned or controlled by such entities and

all predecessors and successors in interest to such entities. “Fortress Entity” means any one of the

Fortress Entities.

        11.     “Google” or “Defendant” means Google LLC.

        12.     “Uniloc 2017–Google litigations” means Uniloc 2017 v. Google LLC., No. 2:18:-

cv-491 (E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-492 (E.D. Tex.); Uniloc 2017 v.

Google LLC., No. 2:18:-cv-493 (E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-496 (E.D.

Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-497 (E.D. Tex.); Uniloc 2017 v. Google LLC.,

No. 2:18:-cv-499 (E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-501 (E.D. Tex.); Uniloc

2017 v. Google LLC., No. 2:18:-cv-502 (E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-503

(E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-504 (E.D. Tex.); Uniloc 2017 v. Google

LLC., No. 2:18:-cv-548 (E.D. Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-550 (E.D. Tex.);

Uniloc 2017 v. Google LLC., No. 2:18:-cv-551 (E.D.




                                                     3
             Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 9 of 38



Tex.); Uniloc 2017 v. Google LLC., No. 2:18:-cv-552 (E.D. Tex.); Uniloc 2017 v. Google LLC.,

No. 2:18:-cv-553 (E.D. Tex.).

       13.      “Document” includes, without limitation, all written, graphic or otherwise

recorded material, including without limitation, microfilms or other film records or impressions,

electronically stored information regardless of the form of storage medium, tape recordings or

computer cards, floppy disks or printouts, any and all papers, photographs, films, recordings,

memoranda, books, records, accounts, communications, letters, telegrams, correspondence, notes

of meetings, notes of conversations, notes of telephone calls, inter-office memoranda or written

communications of any nature, recordings of conversations either in writings or upon any

mechanical or electrical recording devices, including email, notes, papers, reports, analyses,

invoices, canceled checks or check stubs, receipts, minutes of meetings, time sheets, diaries, desk

calendars, ledgers, schedules, licenses, financial statements, telephone bills, logs, and any differing

versions of any of the foregoing, whether so denominated, formal, informal or otherwise, as well

as copies of the foregoing which differ in any way, including by the addition of handwritten

notations or other written or printed matter of any nature, from the original. The foregoing

specifically includes information stored in a computer database and capable of being generated in

documentary form, such as electronic mail.

       14.      “Communication” means, without limitation, any transmission, conveyance or

exchange of a word, statement, fact, thing, idea, document, instruction, information, demand or

question by any medium, whether by written, oral or other means, including but not limited to,

electronic communications and electronic mail.




                                                  4
               Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 10 of 38



          15.     “Person” refers to any individual, corporation, proprietorship, association, joint

venture, company, partnership or other business or legal entity, including governmental bodies and

agencies.

          16.     “Regarding,” “Concerning,” and “Relating to” mean relating to referring to,

concerning, mentioning, reflecting, pertaining to, evidencing, involving, describing, discussing,

commenting on, embodying, responding to, supporting, contradicting, or constituting (in whole or

in part), as the context makes appropriate.

          17.     “Include” and “Including” shall mean including without limitation.

          18.     Use of the singular also includes the plural and vice-versa.

          19.     The words “or” and “and” shall be read in the conjunctive and in the disjunctive

wherever they appear, and neither of these words shall be interpreted to limit the scope of these

Interrogatories.

          20.     The use of a verb in any tense shall be construed as the use of the verb in all other

tenses.

                                          INSTRUCTIONS

          The following instructions shall apply to each of the Document Requests herein:

          1.      This subpoena seeks documents or things in existence as of the date of service

hereof and to the full extent permitted by the Federal Rules of Civil Procedure.

          2.      This subpoena shall apply to all documents or things in your possession, custody

or control as of the date of service hereof or coming into your possession, custody, or control

before the date of the production.

          3.      If any portion of a document or thing is responsive to a request, the entire document

or thing shall be produced, redacting only privileged material if any.



                                                    5
            Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 11 of 38



       4.      You are to produce the original and each non-identical copy of each document or

things requested herein that is in your possession, custody or control.

       5.      Documents produced pursuant to these requests shall be produced in the original

files and shall not be shuffled or otherwise rearranged. Documents which were stapled, clipped,

or otherwise fastened together shall be produced in that form.

       6.      Things produced pursuant to these requests shall be produced in their present form

and shall not be changed or modified in any way.

       7.      In the event that any documents or things called for by these requests or subsequent

requests is to be withheld on the basis of a claim of privilege or immunity from discovery, that

document or thing is to be identified by stating:

               (a)     the author(s), addressee(s) and any indicated or blind copyee(s);

               (b)     the document’s or thing’s date, number of pages and attachments or

                       appendices;

               (c)     the subject matter(s) of the document or thing;

               (d)     the nature of the privilege or immunity asserted; and

               (e)     any additional facts upon which you would base your claim of privilege or

                       immunity.

       8.      If any of the documents or things are considered “confidential,” such documents or

things should be produced subject to the terms of the protective orders entered in these cases. A

copy of the protective order in Case No. 2:18-cv-553, which is representative, as relevant here, of

the protective orders entered in all of the Uniloc 2017–Google litigations, is attached as Exhibit 1.

       9.      If no documents or things are responsive to a particular request, you are to state that

no responsive documents or things exist.



                                                    6
              Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 12 of 38



                              DOCUMENTS TO BE PRODUCED

REQUEST FOR PRODUCTION NO. 1:

          All Documents Concerning any agreement between Fortress Investment and any Uniloc

Entity or any Fortress Entity Concerning (1) the Uniloc 2017–Google litigations, (2) the

prosecution of patent applications, and (3) Uniloc 2017’s ongoing operations or business

strategies.

REQUEST FOR PRODUCTION NO. 2:

          All Documents Concerning any agreement between any Fortress Entity and any Uniloc

Entity concerning (1) a Uniloc Entity’s ongoing operations and business strategies or (2) the

prosecution of patent applications.

REQUEST FOR PRODUCTION NO. 3:

          All Documents Concerning any agreement between any Uniloc Entity and any Fortress

Entity concerning (1) the Uniloc 2017–Google litigations, and (2) any Asserted Patent or Related

Patent.

REQUEST FOR PRODUCTION NO. 4:

          Documents sufficient to show all relationships between Fortress Investment and each of

the following entities: Uniloc 2017, Uniloc Lux, Fortress Credit Corp., Fortress Credit Co. LLC,

CF Uniloc, Uniloc USA, Uniloc Management LLC, CF DB EZ 2017, CF DB EZ LLC, and

NetAuthority, Inc.

REQUEST FOR PRODUCTION NO. 5:

          Documents sufficient to identify each Person having an ownership interest in Fortress

Investment or any other non-public parent companies, direct or indirect, of Fortress Investment, as

well as the amount or percentage of each Person’s interest from 2013 to the present.



                                                7
           Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 13 of 38



REQUEST FOR PRODUCTION NO. 6:

       All Documents and Communications between You and any other person Concerning the

valuation of any Uniloc Entity’s corporate assets, patents, or patent portfolios owned or controlled

by a Uniloc Entity, or to which a Uniloc Entity has any rights, Including the Asserted Patents or

Related Patents from 2013 to the present.

REQUEST FOR PRODUCTION NO. 7:

       All Documents and Communications Concerning any of the alleged inventions claimed in

the Asserted Patents or Related Patents.

REQUEST FOR PRODUCTION NO. 8:

       All Documents and Communications between You and any other party, Including any

Uniloc Entity or Fortress Entity, Regarding the Uniloc 2017–Google litigations, any litigation

involving any Asserted Patent or Related Patent, or any potential patent litigation against Google.

REQUEST FOR PRODUCTION NO. 9:

       All Documents and Communications Concerning any negotiations regarding the sale,

transfer, assignment, or licensing of any rights to the Asserted Patents, Related Patents, or any

patent portfolio owned or controlled by any Uniloc Entity.

REQUEST FOR PRODUCTION NO. 10:

       All agreements and Documents Concerning such agreements that convey any right to any

Asserted Patent or Related Patent, Including to the ownership, assignment, or conveyance of any

interest in any Asserted Patent or Related Patent, or in any litigation or enforcement involving such

patents.




                                                 8
           Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 14 of 38



REQUEST FOR PRODUCTION NO. 11:

       All Documents and Communications Concerning any inspection, testing, evaluation, or

analysis conducted by any Person of any product or service of Google for any purpose by or on

behalf of any Uniloc Entity from 2013 to the present, Including all Documents showing how any

product or service of Google compares to one or more claims of the Asserted Patents or any

Related Patents.

REQUEST FOR PRODUCTION NO. 12:

       All Documents and Communications Concerning the licensing of or any proposed or actual

settlement of any litigation, prospective litigation, or disputes involving the Asserted Patents or

any Related Patents.

REQUEST FOR PRODUCTION NO. 13:

       All Documents Concerning any Uniloc Entity’s procedures or policies regarding filing

and/or settling patenting infringement claims from 2013 to the present.

REQUEST FOR PRODUCTION NO. 14:

       All documents Concerning any patentability or state of the art search, literature search,

validity search, patentability or state of the art analysis, validity analysis, enforceability analysis,

unenforceability analysis, invalidity analysis, or infringement analysis, conducted by Fortress

Investment, or by any person on Fortress Investment’s behalf, related to the Asserted Patents or

any Related Patents.

REQUEST FOR PRODUCTION NO. 15:

       All Documents, Including declarations or deposition transcripts, Concerning any of (1) any

Uniloc Entity’s ongoing operations and business strategies, (2) the Uniloc 2017–Google

litigations, and (3) any Asserted Patent or Related Patent.



                                                   9
          Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 15 of 38



REQUEST FOR PRODUCTION NO. 16:

       All Documents Concerning the prosecution or licensing of patents by or on behalf of any

Uniloc or Fortress Entity, Including the Asserted Patents, Related Patents, and policies and

procedures.

REQUEST FOR PRODUCTION NO. 17:

       All Documents and Communications Concerning the formation and incorporation of

Uniloc 2017 and Fortress Investment.

REQUEST FOR PRODUCTION NO. 18:

       All Documents that support or refute any contention that any of the Accused Products

literally infringe any claim of the Asserted Patents or Related Patents or infringe any claim of the

Asserted Patents or Related Patents under the doctrine of equivalents.

REQUEST FOR PRODUCTION NO. 19:

       All Documents Regarding any efforts to license, sell, monetize, or otherwise generate

revenue from the Asserted Patents or Related Patents, Including presentations, mailings, meeting

minutes, license negotiations, sales negotiations, claim charts, infringement analyses, validity

analyses, notice letters, cease-and-desist letters, offers, draft license agreements, and term sheets.

REQUEST FOR PRODUCTION NO. 20:

       All Documents Regarding the value to consumers of any features, functionalities, or other

technical components allegedly covered by the Asserted Patents or Related Patents.

REQUEST FOR PRODUCTION NO. 21:

       All Documents Regarding the decision to assert the Asserted Patents or Related Patents

in any litigation, Including all correspondence involving Your or Plaintiff’s shareholders,

directors, or officers Regarding the decision to file any litigation involving the Asserted Patents

or Related Patents.

                                                 10
          Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 16 of 38



REQUEST FOR PRODUCTION NO. 22:

       Documents sufficient to show the ownership, assignment, or conveyance of any interest

in the Asserted Patents or Related Patents.

REQUEST FOR PRODUCTION NO. 23:

       Documents sufficient to identify each Person having a financial or pecuniary interest in

the outcome of Uniloc 2017–Google litigations, as well as the type, nature, percentage, and

amount of each Person’s interest.

REQUEST FOR PRODUCTION NO. 24:

       All Documents relating to discussions with and among Your or Plaintiff’s board

members, Including minutes of the Board of Directors, Regarding the Asserted Patents, Related

Patents, or the Uniloc 2017–Google litigations.

REQUEST FOR PRODUCTION NO. 25:

       All Documents reflecting statements between You and any other Person Concerning the

patentability, validity, enforceability, scope, interpretation, or valuation of the Asserted Patents

or Related Patents.




                                                  11
Case 1:20-mc-00132 Document 2-1 Filed 03/04/20 Page 17 of 38




               EXHIBIT 1
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 1
                                                         Page
                                                           of 2118PageID
                                                                   of 38 #: 1809



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNILOC 2017, LLC                                  §
      Plaintiffs,                                  §
   v.                                              §    CIVIL ACTION NO. 2-18-cv-553 [JRG]
                                                   §
 GOOGLE LLC,                                       §
     Defendant.                                    §         JURY TRIAL DEMANDED
                                                   §

                                     PROTECTIVE ORDER
         WHEREAS, Plaintiff Uniloc 2017 LLC and Defendant Google LLC. (hereafter referred

to as “the Parties”) believe that certain information that is or will be encompassed by discovery

demands by the Parties involves the production or disclosure of trade secrets, confidential business

information, or other proprietary information;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):

         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

    1.      Each Party may designate as confidential for protection under this Order, in whole or

            in part, any document, information or material that constitutes or includes, in whole or

            in part, confidential or proprietary information or trade secrets of the Party or a Third

            Party to whom the Party reasonably believes it owes an obligation of confidentiality

            with respect to such document, information or material (“Protected Material”).

            Protected Material shall be designated by the Party producing it by affixing a legend or

            stamp on such document, information or material as follows: “CONFIDENTIAL,”

            “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

            CONFIDENTIAL – SOURCE CODE.” The appropriate designation shall be placed

{A07/07713/0077/W1612123.1 }
                                                                                                   1
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 2
                                                         Page
                                                           of 2119PageID
                                                                   of 38 #: 1810



            clearly on each page of the Protected Material (except deposition and hearing

            transcripts and natively produced documents) for which such protection is sought. For

            deposition and hearing transcripts, the appropriate designation shall be placed on the

            cover page of the transcript (if not already present on the cover page of the transcript

            when received from the court reporter) by each attorney receiving a copy of the

            transcript after that attorney receives notice of the designation of some or all of that

            transcript is designated as containing Protected Material.      For natively produced

            Protected Material, the appropriate designation shall be placed in the filename of each

            such natively produced document.

    2.      Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

            Order with the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

            ATTORNEYS’ EYES ONLY” shall receive the same treatment as if designated

            “RESTRICTED - ATTORNEYS’ EYES ONLY” under this Order, unless and until

            such document is redesignated to have a different classification under this Order.

    3.      With respect to documents, information or material designated “HIGHLY

            CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

            – SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions herein

            and unless otherwise stated, this Order governs, without limitation: (a) all documents,

            electronically stored information, and/or things as defined by the Federal Rules of Civil

            Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as



1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE,”
individually and collectively.
{A07/07713/0077/W1612123.1 }
                                                                                                   2
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 3
                                                         Page
                                                           of 2120PageID
                                                                   of 38 #: 1811



            exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits

            to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

            reproductions, extracts, digests and complete or partial summaries prepared from any

            DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL

            and treated as such under this Order.

     4.     A designation of Protected Material (i.e., “CONFIDENTIAL,” “HIGHLY

            CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

            – SOURCE CODE”) may be made at any time.                    Inadvertent or unintentional

            production of documents, information or material that has not been designated as

            DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a

            claim for confidential treatment. Any party that inadvertently or unintentionally

            produces Protected Material without designating it as DESIGNATED MATERIAL

            may request destruction of that Protected Material by notifying the recipient(s), as soon

            as reasonably possible after the producing Party becomes aware of the inadvertent or

            unintentional disclosure, and providing replacement Protected Material that is properly

            designated. The recipient(s) shall then destroy all copies of the inadvertently or

            unintentionally produced Protected Materials and any documents, information or

            material derived from or based thereon.

     5.     “CONFIDENTIAL” documents, information and material may be disclosed only to the

            following persons, except upon receipt of the prior written consent of the designating

            party, upon order of the Court, or as set forth in paragraph 12 herein:

            (a) outside counsel of record in this Action 2 for the Parties;


2
    This Action means Case No. 2:18-cv-553-JRG
{A07/07713/0077/W1612123.1 }
                                                                                                      3
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 4
                                                         Page
                                                           of 2121PageID
                                                                   of 38 #: 1812



            (b) outside counsel’s immediate paralegals and staff working at the direction of such
                outside counsel that are assigned to and reasonably necessary to assist such counsel
                in the litigation of this Action;

            (c) up to one in-house counsel for the Parties who is a member in good standing of at
                least one state bar and has responsibility for making decisions dealing directly with
                the litigation of this Action;

            (d) [intentionally left blank]

            (e) outside consultants or experts 3 (i.e., not existing employees or affiliates of a Party
                or an affiliate of a Party) retained for the purpose of this litigation, provided that:
                (1) such consultants or experts are not presently employed by the Parties hereto for
                purposes other than this Action 4; (2) before access is given, the consultant or expert
                has completed the Undertaking attached as Exhibit A hereto and the same is served
                upon the producing Party with a current curriculum vitae of the consultant or expert
                at least ten (10) days before access to the Protected Material is to be given to that
                consultant or Undertaking to object to and notify the receiving Party in writing that
                it objects to disclosure of Protected Material to the consultant or expert. The Parties
                agree to promptly confer and use good faith to resolve any such objection. If the
                Parties are unable to resolve any objection, the objecting Party may file a motion
                with the Court within fifteen (15) days of the notice, or within such other time as
                the Parties may agree, seeking a protective order with respect to the proposed
                disclosure. The objecting Party shall have the burden of proving the need for a
                protective order. No disclosure shall occur until all such objections are resolved by
                agreement or Court order 5;

3
   For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each
person or entity from whom s/he has received compensation or funding for work in his or her areas
of expertise or to whom the s/he has provided professional services, including in connection with
a litigation, at any time during the preceding five years; (iii) (by name and number of the case,
filing data, and location of court) any litigation in connection with which s/he has offered expert
testimony, including through a declaration, report, or testimony at a deposition or trial, during the
preceding five years. If such consultant or expert believes any of this information is subject to a
confidentiality obligation to a third-party, then the s/he should provide whatever information can
be disclosed without violating any confidentiality agreements, and the Party seeking to disclose
Protected Material to the consultant or expert shall be available to meet and confer with the
designating Party regarding any such engagement.
4
  For avoidance of doubt, an independent expert or consultant retained (as opposed to employed)
by a Party on another litigation would not be precluded under this section.
5  A party who has not previously objected to disclosure of Protected Material to an expert or
whose objection has been resolved with respect to previously produced Protected Material shall
not be precluded from raising an objection to an expert at a later time with respect to Protected
Material that is produced after the time for objecting to such expert has expired or if new
information about that expert is disclosed or discovered.
{A07/07713/0077/W1612123.1 }
                                                                                                     4
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 5
                                                         Page
                                                           of 2122PageID
                                                                   of 38 #: 1813




         (f)      independent litigation support services, including persons working for or as court
                  reporters, graphics or design services, jury or trial consulting services, and
                  photocopy, document imaging, and database services retained by counsel and
                  reasonably necessary to assist counsel with the litigation of this Action; and

         (g)      the Court and its personnel.

    6.         A Party shall designate documents, information or material as “CONFIDENTIAL”

               only upon a good faith belief that the documents, information or material contains

               confidential or proprietary information or trade secrets of the Party or a Third Party to

               whom the Party reasonably believes it owes an obligation of confidentiality with

               respect to such documents, information or material.

    7.         Documents, information or material produced in this Action, including but not limited

               to Protected Material designated as DESIGNATED MATERIAL, and the knowledge

               of the existence of such Protected Material (i) shall be used only for prosecuting,

               defending, or attempting to settle this Action, (ii) shall not be used for any purpose, in

               connection with any other legal or administrative proceeding, including but not limited

               to any proceeding at the U.S. Patent and Trademark Office (or any similar agency of a

               foreign government), or directly or indirectly for any other purpose whatsoever and

               (iii) shall not be disclosed to any person who is not entitled to receive such Protected

               Materials as herein provided. All produced Protected Material shall be carefully

               maintained so as to preclude access by persons who are not entitled to receive such

               Protected Materials, and any person or entity who obtains access to DESIGNATED

               MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

               duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL

               or any portion thereof except as may be reasonably necessary in the litigation of this


{A07/07713/0077/W1612123.1 }
                                                                                                       5
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 6
                                                         Page
                                                           of 2123PageID
                                                                   of 38 #: 1814



            Action. Any such copies, duplicates, extracts, summaries or descriptions shall be

            classified DESIGNATED MATERIALS and subject to all of the terms and conditions

            of this Order.

    8.      To the extent a producing Party believes that certain Protected Material qualifying to

            be designated CONFIDENTIAL is so sensitive that its dissemination deserves even

            further limitation, the producing Party may designate such Protected Material

            “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such

            Protected Material includes computer source code (i.e., a text listing of computer

            instructions, commands and data definitions expressed in a form suitable for input to

            an assembler, compiler, or other translator) and/or live data (that is, data as it exists

            residing in a database or databases) and/or live data (that is, data as it exists residing in

            a database or databases), the producing Party may designate such Protected Material as

            “HIGHLY CONFIDENTIAL – SOURCE CODE” (“Source Code Material”).

    9.      For Protected Material designated HIGHLY CONFIDENTIAL – ATTORNEYS’

            EYES ONLY, access to, and disclosure of, such Protected Material shall be limited to

            individuals listed in paragraphs 5(a-b) and (e-g).

    10.     For Protected Material designated HIGHLY CONFIDENTIAL – SOURCE CODE,

            the following additional restrictions apply:

            (a) Access to a Party’s Source Code Material shall be provided only on “stand-alone”
                computer(s) (that is, the computer may not be linked to any network, including a
                local area network (“LAN”, an intranet or the Internet) and a display screen or
                monitor of a size of at least seventeen inches in a secured locked room. The stand-
                alone computer(s) may only be connected to (i) a printer, or (ii) a device capable
                of temporarily storing electronic copies solely for the limited purposes permitted
                pursuant to paragraphs 10 (i and l) below. The stand-alone computers shall, at the
                receiving party's request, include reasonable analysis tools for the type of Source
                Code Material. The receiving party shall be responsible for providing the tools or
                licenses to the tools that it wishes to use so that the producing Party may install
{A07/07713/0077/W1612123.1 }
                                                                                                       6
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 7
                                                         Page
                                                           of 2124PageID
                                                                   of 38 #: 1815



                 such tools on the stand-alone computers. Additionally, except as provided in
                 paragraph 10(l) below, the stand-alone computer(s) may only be located at the
                 offices of the producing Party’s outside counsel. The stand-alone computer(s)
                 shall have disk encryption and be password protected. Use or possession of any
                 input/output device (e.g., USB memory stick, mobile phone or tablet, camera or
                 any camera-enabled device, CD, floppy disk, portable hard drive, laptop, or any
                 device that can access the Internet or any other network or external system, etc.) is
                 prohibited while accessing the computer containing the source code. All persons
                 entering the locked room containing the stand-alone computer(s) must agree to
                 submit to reasonable security measures to ensure they are not carrying any
                 prohibited items before they will be given access to the stand-alone computer(s).
                 The producing Party may periodically “check in” on the activities of the receiving
                 Party’s representatives during any stand-alone computer review and may visually
                 monitor the activities of the receiving Party’s representatives from outside the
                 room in which the stand-alone computer(s) is located, but only to ensure that no
                 unauthorized electronic records of the Source Code Material and no information
                 concerning the Source Code Material are being created or transmitted in any way.

            (b) The Receiving Party shall make reasonable efforts to restrict its requests for such
                access to the stand-alone computer(s) to normal business hours, which for purposes
                of this paragraph shall be 8:00 a.m. through 6:00 p.m. The Parties agree to
                cooperate in good faith regarding accommodating review of a Party’s HIGHLY
                CONFIDENTIAL SOURCE CODE;

            (c) The Producing Party shall provide the Receiving Party with information explaining
                how to start, log on to, and operate the stand-alone computer(s) in order to access
                the produced Source Code Material on the stand-alone computer(s);

            (d) The Producing Party will produce Source Code Material in computer searchable
                format on the stand-alone computer(s) as described above;

            (e) Access to Source Code Material shall be limited to outside counsel and up to three
                (3) outside consultants or experts 6 (i.e., not existing employees or affiliates of a
                Party or an affiliate of a Party) retained for the purpose of this litigation and
                approved to access such Protected Materials pursuant to paragraph 5 (e) above.
                A Receiving Party may if necessary include excerpts of Source Code Material in a
                pleading, exhibit, expert report, discovery document, deposition transcript, other
                Court document, provided that any such documents are appropriately marked as
                containing Source Code Material under this Order, restricted to those who are
                entitled to have access to them as specified herein, and, if filed with the Court, filed
                under seal in accordance with the Court’s rules, procedures and orders;


6
 For the purposes of this paragraph, an outside consultant or expert does not include the outside
consultant’s or expert’s direct reports and other support personnel.
{A07/07713/0077/W1612123.1 }
                                                                                                       7
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 8
                                                         Page
                                                           of 2125PageID
                                                                   of 38 #: 1816



            (f) To the extent portions of Source Code Material are quoted in an electronic copy or
                image of a document which, pursuant to the Court’s rules, procedures, or order,
                must be filed or served electronically (“Source Code Document”), either (1) the
                entire Source Code Document will be stamped and treated as HIGHLY
                CONFIDENTIAL – SOURCE CODE or (2) those pages containing quoted Source
                Code Material will be separately stamped and treated as HIGHLY
                CONFIDENTIAL – SOURCE CODE;

            (g) Except as set forth in paragraph 10(l) below, no electronic copies of Source Code
                Material shall be made without prior written consent of the Producing Party, except
                as necessary to create documents which, pursuant to the Court’s rules, procedures
                and order, must be filed or served electronically;

            (h) The receiving Party shall only include such excerpts as are reasonably necessary
                for the purposes for which such part of the Source Code Material is used. Images
                or copies of Source Code Material shall not be included in correspondence between
                the parties (references to production numbers shall be used instead) and shall be
                omitted from pleadings and other papers except to the extent permitted herein. The
                receiving Party may create an electronic image of a selected portion of the Source
                Code Material only when the electronic file containing such image has been
                encrypted using commercially reasonable encryption software including password
                protection. The communication and/or disclosure of electronic files containing
                any portion of Source Code Material shall at all times be limited to individuals who
                are authorized to see Source Code Material under the provisions of this Protective
                Order. Additionally, all electronic copies must be labeled “HIGHLY
                CONFIDENTIAL – SOURCE CODE.” If Source Code Documents are filed with
                the Court, they must be filed under seal in accordance with the Court’s rules,
                procedures and orders

            (i) The Receiving Party may request a reasonable number of pages of Source Code to
                be printed by the Producing Party (“Source Code Printouts”), but no more than 50
                consecutive pages, and no more than an aggregate total of 750 pages and only when
                reasonably necessary to prepare court filings or pleadings or other papers
                (including a testifying expert’s expert report) and only to the extent necessary for
                use in this action. To the extent Receiving Party requires an aggregate total of more
                than 750 pages of source code, the Receiving Party shall make such request, and
                the Parties shall meet and confer in an effort to reach an agreement to produce an
                agreed number of additional pages. The Producing Party shall Bates number,
                copy, and label “HIGHLY CONFIDENTIAL – SOURCE CODE” any pages
                requested by the Receiving Party;

            (j) Should such printouts or photocopies be transferred back to electronic media, such
                media shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE” and shall
                continue to be treated as such;


{A07/07713/0077/W1612123.1 }
                                                                                                    8
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 9
                                                         Page
                                                           of 2126PageID
                                                                   of 38 #: 1817



            (k) If the Receiving Party’s outside counsel, consultants, or experts obtain Source
                Code Printouts, the Receiving Party shall ensure that such outside counsel,
                consultants, or experts keep the Source Code Printouts under their direct control in
                a secured locked area in the offices of such outside counsel, consultants, or expert.
                The Receiving Party may also temporarily keep the Source Code Printouts at: (i)
                the Court for any proceedings(s) relating to the Source Code Material, for the dates
                associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
                the Source Code Material are taken, for the dates associated with the deposition(s);
                and (iii) any intermediate location reasonably necessary to transport the Source
                Code Printouts to a Court proceeding or deposition), provided that the printouts or
                photocopies are kept in a secure manner that ensures access is limited to the
                persons authorized under this Order.

            (l) A Producing Party’s HIGHLY CONFIDENTIAL – SOURCE CODE may only be
                transported by the Receiving Party by a person authorized under paragraph 10(e)
                above to another person authorized under paragraph 10(e) above, on paper or
                removable electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via
                hand carry. Source Code Material may not be transported or transmitted
                electronically over a network of any kind, including a LAN, an intranet, or the
                Internet. Source Code Material may only be transported electronically for the
                purpose of Court proceeding(s) or depositions as set forth in paragraph 10(h) above
                and is at all times subject to the transport restrictions set forth herein. But, for those
                purposes only, the Source Code Materials may be loaded onto a stand-alone
                computer.

            (m) The Receiving party’s outside counsel and/or expert shall be entitled to take notes
                relating to the source code but may not copy any portion of the source code into
                the notes. No copies of all or any portion of the source code may leave the room
                in which the source code is inspected except as otherwise provided herein. Further,
                no other written or electronic record of the source code is permitted except as
                otherwise provided herein. No notes shall be made or stored on the inspection
                computer, or left behind at the site where the inspection computer is made
                available, and any such notes shall be deleted or destroyed by the Producing Party,
                without reviewing the substance of the notes, upon discovery. Notwithstanding
                the foregoing, any such notes shall be stamped and treated as “HIGHLY
                CONFIDENTIAL – SOURCE CODE.” The log of such notes need not be
                produced to any other party absent Court Order (e.g. potentially in connection with
                a Protective Order violation motion).

            (n) A list of names of persons who will review Source Code Material on the stand-
                alone computer(s) will be provided to the Producing Party in conjunction with any
                written (including email) notice requesting inspection. Prior to the first inspection
                of any Source Code Material on the stand-alone computer(s), the Receiving Party
                shall provide five (5) business days’ notice to schedule the initial inspection with
                the Producing Party. The Receiving Party shall provide three (3) business days’
                notice in advance of scheduling any additional inspections. Such notice shall
{A07/07713/0077/W1612123.1 }
                                                                                                         9
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 10
                                                          Page
                                                            of 21
                                                                27PageID
                                                                   of 38 #: 1818



                 include the names and titles for every individual from the Receiving Party who
                 will attend the inspection. The Producing Party may maintain a daily log of the
                 names of persons who enter the locked room to view the source code and when
                 they enter and depart;

            (o) The Receiving Party’s outside counsel shall maintain a log of all copies of the
                Source Code Printouts (received from a Producing Party) that are delivered by the
                receiving Party to any person and a log of any electronic images of Source Code
                Material. The log shall include the names of the recipients and reviewers of copies
                and locations where the copies are stored. Upon request by the Producing Party,
                the Receiving Party shall provide reasonable assurances and/or descriptions of the
                security measures employed by the Receiving Party and/or person that receives a
                copy of any portion of the source code; and

            (p) All copies of any portion of the Source Code Printouts in whatever form shall be
                securely destroyed if they are no longer in use. Copies of Source Code Printouts
                that are marked as deposition exhibits shall not be provided to the Court Reporter
                or attached to deposition transcripts; rather, the deposition record will identify the
                exhibit by its production numbers.

    11.     Any attorney representing Plaintiffs, whether in-house or outside counsel, and any

            person associated with Plaintiffs and permitted to receive the other Party’s Protected

            Material that is designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

            ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical

            information relevant to the case, but excluding financial data or non-technical business

            information (collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), who

            obtains, receives, or otherwise learns, in whole or in part, the other Party’s HIGHLY

            SENSITIVE TECHNICAL MATERIAL, under this Order, shall not prepare,

            prosecute, supervise, or assist in the preparation or prosecution of any patent

            application pertaining to the field of invention of the patents-in-suit on behalf of the

            Receiving Party or its acquirer, successor, predecessor, or other affiliate during the

            pendency of this Action and for one year after its conclusion, including any appeals, or

            two years after such person last reviewed the HIGHLY SENSITIVE TECHNICAL

{A07/07713/0077/W1612123.1 }
                                                                                                   10
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 11
                                                          Page
                                                            of 21
                                                                28PageID
                                                                   of 38 #: 1819



            MATERIAL, whichever is earlier. These prohibitions shall not preclude Plaintiff’s

            litigation counsel from participating in any inter partes review, CBM, or post-grant

            review proceedings, provided there is no attempt to amend any claims in the

            proceedings by any counsel for patent owner during the course of the proceedings. To

            ensure compliance with the purpose of this provision, Plaintiffs shall create an “Ethical

            Wall” between those persons with access to HIGHLY SENSITIVE TECHNICAL

            MATERIAL, and any individuals who, on behalf of the Party or its acquirer, successor,

            predecessor, or other affiliate, prepare, prosecute, supervise, or assist in the preparation

            or prosecution of any patent application pertaining to the accused functionality.

    12.     [OMITTED]

    13.     Disclosure of Protected Material shall be subject to all applicable laws and regulations

            relating to the export of technical data contained in such Protected Material, including

            the release of such technical data to foreign persons or nationals in the United States or

            elsewhere. Each party receiving Protected Material shall comply with all applicable

            export control statutes and regulations. No Protected Material may leave the territorial

            boundaries of the United States of America. Without limitation, this prohibition

            extends to Protected Material (including copies) in physical and electronic form. The

            viewing of Protected Material through electronic means outside the territorial limits of

            the United States of America is similarly prohibited. Notwithstanding this prohibition,

            Protected Material, exclusive of material designated HIGHLY CONFIDENTIAL -

            SOURCE CODE, and to the extent otherwise permitted by law, may be taken outside

            the territorial limits of the United States if it is reasonably necessary for a deposition

            taken in a foreign country. The restrictions contained within this paragraph may be


{A07/07713/0077/W1612123.1 }
                                                                                                     11
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 12
                                                          Page
                                                            of 21
                                                                29PageID
                                                                   of 38 #: 1820



            amended through the consent of the producing Party to the extent that such agreed to

            procedures conform with applicable export control laws and regulations or by leave of

            court after good cause has been shown.

    14.     Nothing in this Order shall require production of documents, information or other

            material that a Party contends is protected from disclosure by the attorney-client

            privilege, the work product doctrine, or other privilege, doctrine, or immunity.

            Pursuant to Federal Rule of Evidence 502(d) and (e), if documents, information or other

            material subject to a claim of attorney-client privilege, work product doctrine, or other

            privilege, doctrine, or immunity are produced, such production shall in no way

            prejudice or otherwise constitute a waiver of, or estoppel as to, any such privilege,

            doctrine, or immunity. Any Party that produces documents, information or other

            material it reasonably believes are protected under the attorney-client privilege, work

            product doctrine, or other privilege, doctrine, or immunity may obtain the return of

            such documents, information or other material by notifying the recipient(s) and

            providing a privilege log for the produced documents, information or other material.

            The recipient(s) shall gather and return all copies of such documents, information or

            other material to the producing Party, except for any pages containing privileged or

            otherwise protected markings by the recipient(s), which pages shall instead be

            destroyed and certified as such to the producing Party.

    15.     There shall be no disclosure of any DESIGNATED MATERIAL by any person

            authorized to have access thereto to any person who is not authorized for such access

            under this Order. The Parties are hereby ORDERED to safeguard all such documents,

            information and material to protect against disclosure to any unauthorized persons or


{A07/07713/0077/W1612123.1 }
                                                                                                  12
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 13
                                                          Page
                                                            of 21
                                                                30PageID
                                                                   of 38 #: 1821



            entities.

    16.     Nothing contained herein shall be construed to prejudice any Party’s right to use any

            DESIGNATED MATERIAL in taking testimony at any deposition or hearing

            provided that the DESIGNATED MATERIAL is only disclosed to a person(s) who is:

            (i) eligible to have access to the DESIGNATED MATERIAL by virtue of his or her

            employment with the designating party, (ii) identified in the DESIGNATED

            MATERIAL as an author, addressee, or copy recipient of such information, (iii)

            although not identified as an author, addressee, or copy recipient of such

            DESIGNATED MATERIAL, has, in the ordinary course of business, seen such

            DESIGNATED MATERIAL, (iv) court reporters and videographers; (v) the Court; or

            (vi) other persons entitled hereunder to access to DESIGNATED MATERIAL.

            DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

            authorization is obtained from counsel representing the producing Party or from the

            Court. 7 Parties shall give the other Parties reasonable notice (a minimum of two

            business days) if they reasonably expect a deposition, hearing, or other proceeding to

            include Protected Material so that the other Parties can ensure that only authorized

            individuals are present at those proceedings. Subject to any challenge to a particular

            designation under paragraph 20, the Parties will not oppose any reasonable request by

            the Designating Party that the courtroom be sealed, if allowed by the Court, during the


7  In the event a non-Party witness is authorized to receive Protected Material that is to be used
during his/her deposition but is represented by an attorney not authorized under this Order to
receive such Protected Material, the attorney must provide prior to commencement of the
deposition an executed Undertaking attached as Exhibit A. In the event such attorney declines to
sign the Undertaking prior to the examination, the Parties, by their attorneys, shall jointly seek a
protective order from the Court prohibiting the attorney from disclosing Protected Material in order
for the deposition to proceed.
{A07/07713/0077/W1612123.1 }
                                                                                                 13
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 14
                                                          Page
                                                            of 21
                                                                31PageID
                                                                   of 38 #: 1822



            presentation of any testimony, evidence, or argument relating to or involving the use

            of any Protected Material.

    17.     Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

            deposition or hearing transcript, designate the deposition or hearing transcript or any

            portion     thereof   as   “CONFIDENTIAL,”         “HIGHLY        CONFIDENTIAL          –

            ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

            pursuant to this Order. Access to the deposition or hearing transcript so designated

            shall be limited in accordance with the terms of this Order. Until expiration of the 30-

            day period, the entire deposition or hearing transcript shall be treated as “HIGHLY

            CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

            SOURCE CODE”.

    18.     Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

            and shall remain under seal until further order of the Court. The filing party shall be

            responsible for informing the Clerk of the Court that the filing should be sealed and

            for placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE

            ORDER” above the caption and conspicuously on each page of the filing. Exhibits to

            a filing shall conform to the labeling requirements set forth in this Order. If a pretrial

            pleading filed with the Court, or an exhibit thereto, discloses or relies on confidential

            documents, information or material, such confidential portions shall be redacted to the

            extent necessary and the pleading or exhibit filed publicly with the Court.

    19.     The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

            prevent the Parties from introducing any DESIGNATED MATERIAL into evidence

            at the trial of this Action, or from using any information contained in DESIGNATED

{A07/07713/0077/W1612123.1 }
                                                                                                   14
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 15
                                                          Page
                                                            of 21
                                                                32PageID
                                                                   of 38 #: 1823



            MATERIAL at the trial of this Action, subject to any pretrial order issued by this

            Court. Subject to any challenges under Section 20, the Parties will not oppose any

            reasonable request by the Producing Party that the courtroom be sealed, if allowed by

            the Court, during the presentation of any testimony, evidence, or argument relating to

            or involving the use of any Protected Material.

    20.     A Party may request in writing to the other Party that the designation given to any

            DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

            not agree to redesignation within ten (10) days of receipt of the written request, the

            requesting Party may apply to the Court for relief. Upon any such application to the

            Court, the burden shall be on the designating Party to show why its classification is

            proper. Such application shall be treated procedurally as a motion to compel pursuant

            to Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

            sanctions. In making such application, the requirements of the Federal Rules of Civil

            Procedure and the Local Rules of the Court shall be met. Pending the Court’s

            determination of the application, the designation of the designating Party shall be

            maintained.

    21.     Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

            in accordance with the terms of this Order shall be advised by counsel of the terms of

            this Order, shall be informed that he or she is subject to the terms and conditions of

            this Order, and shall sign an acknowledgment that he or she has received a copy of,

            has read, and has agreed to be bound by this Order. A copy of the acknowledgment

            form is attached as Appendix A.

    22.     To the extent that any discovery is taken of persons who are not Parties to this Action

{A07/07713/0077/W1612123.1 }
                                                                                                15
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 16
                                                          Page
                                                            of 21
                                                                33PageID
                                                                   of 38 #: 1824



            (“Third Parties”) and in the event that such Third Parties contend the discovery sought

            involves trade secrets, confidential business information, or other proprietary

            information, then such Third Parties may agree to be bound by this Order.

    23.     To the extent that discovery or testimony is taken of Third Parties, the Third Parties or

            any Party may designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

            ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

            any documents, information or other material, in whole or in part, produced or given

            by such Third Parties. The Third Parties and any Party shall have ten (10) days after

            production of such documents, information or other materials to make such a

            designation. Until that time period lapses or until such a designation has been made,

            whichever occurs sooner, all documents, information or other material so produced or

            given shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

            ONLY” in accordance with this Order.            Where a Third Party designates any

            documents, information or other material as provided herein, experts previously

            disclosed and approved hereunder prior to said Third Party’s production of any

            Protected Material need not be disclosed to said Third Party. Subsequently disclosed

            experts need not be disclosed to said Third Party before that Third Party’s Protected

            Material may be disclosed thereto.

    24.     If a Party is served with a subpoena issued by a court, arbitral, administrative, or

            legislative body, or with a court order issued in other litigation that compels disclosure

            of any information or items designated in this action as “CONFIDENTIAL” or

            “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

            CONFIDENTIAL – SOURCE CODE” that Party must:

{A07/07713/0077/W1612123.1 }
                                                                                                   16
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 17
                                                          Page
                                                            of 21
                                                                34PageID
                                                                   of 38 #: 1825



                 (a) promptly notify in writing the Designating Party. Such notification shall

            include a copy of the subpoena or court order;

                 (b) promptly notify in writing the person who caused the subpoena or order to issue

            in the other litigation that some or all of the material covered by the subpoena or order

            is subject to this Protective Order. Such notification shall include a copy of this

            Protective Order; and

                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

            designating        Party   whose     Protected     Material     may      be    affected.

            If the Designating Party timely seeks a protective order, the Party served with the

            subpoena or court order shall not produce any information designated in this action as

            “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

            ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination

            by the court from which the subpoena or order issued, unless the Party has obtained

            the designating Party’s permission. The Designating Party shall bear the burden and

            expense of seeking protection in that court of its confidential material – and nothing in

            these provisions should be construed as authorizing or encouraging a Receiving Party

            in this action to disobey a lawful directive from another court.

    25.     Within thirty (30) days of final termination of this Action, including any appeals, all

            DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

            summaries, descriptions, and excerpts or extracts thereof (excluding materials which

            have been admitted into evidence in this Action), shall at the producing Party’s election

            either be returned to the producing Party or be destroyed. The receiving Party shall

            verify the return or destruction by affidavit furnished to the producing Party, upon the

{A07/07713/0077/W1612123.1 }
                                                                                                  17
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 18
                                                          Page
                                                            of 21
                                                                35PageID
                                                                   of 38 #: 1826



            producing Party’s request.

    26.     The failure to designate documents, information or material in accordance with this

            Order and the failure to object to a designation at a given time shall not preclude the

            filing of a motion at a later date seeking to impose such designation or challenging the

            propriety thereof. The entry of this Order and/or the production of documents,

            information and material hereunder shall in no way constitute a waiver of any objection

            to the furnishing thereof, all such objections being hereby preserved.

    27.     Any Party knowing or believing that any other party is in violation of or intends to

            violate this Order and has raised the question of violation or potential violation with

            the opposing party and has been unable to resolve the matter by agreement may move

            the Court for such relief as may be appropriate in the circumstances. Pending

            disposition of the motion by the Court, the Party alleged to be in violation of or

            intending to violate this Order shall discontinue the performance of and/or shall not

            undertake the further performance of any action alleged to constitute a violation of this

            Order.

    28.     Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed

            a publication of the documents, information and material (or the contents thereof)

            produced so as to void or make voidable whatever claim the Parties may have as to the

            proprietary and confidential nature of the documents, information or other material or

            its contents.

    29.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation

            of any kind on the rights of each of the Parties to assert any applicable discovery or

            trial privilege.

{A07/07713/0077/W1612123.1 }
                                                                                                  18
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 19
                                                          Page
                                                            of 21
                                                                36PageID
                                                                   of 38 #: 1827



      30.   Each of the Parties shall also retain the right to file a motion with the Court (a) to

            modify this Order to allow disclosure of DESIGNATED MATERIAL to additional

            persons or entities if reasonably necessary to prepare and present this Action and (b)
  .
            to apply for additional protection of DESIGNATED MATERIAL.

      31.   This Order shall be binding upon the Parties hereto, their attorneys, and their

            successors,        executors,   personal   representatives, administrators, heirs, legal

            representatives, assigns, subsidiaries, divisions, employees, agents, retained

            consultants and experts, and any persons or organizations over which they have direct

            control.

       So ORDERED and SIGNED this 24th day of July, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




{A07/07713/0077/W1612123.1 }
                                                                                                  19
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 20
                                                          Page
                                                            of 21
                                                                37PageID
                                                                   of 38 #: 1828



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNILOC 2017, LLC et al.                          §       CIVIL ACTION NO. 2-18-cv-553
      Plaintiffs,                                 §
   v.                                             §
                                                  §         JURY TRIAL DEMANDED
 GOOGLE LLC,                                      §
     Defendant.                                   §
                                                  §

                               APPENDIX A
            UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                           PROTECTIVE ORDER


         I, ___________________________________________, declare that:

    1.      My address is _________________________________________________________.

            My current employer is _________________________________________________.

            My current occupation is ________________________________________________.

    2.      I have received a copy of the Protective Order in this action. I have carefully read and

            understand the provisions of the Protective Order.

    3.      I will comply with all of the provisions of the Protective Order. I will hold in

            confidence, will not disclose to anyone not qualified under the Protective Order, and

            will use only for purposes of this action any information designated as

            “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

            or “HIGHLY CONFIDENTIAL – SOURCE CODE” that is disclosed to me.

    4.      Promptly upon termination of these actions, I will return all documents and things

            designated as      “CONFIDENTIAL,”            “HIGHLY         CONFIDENTIAL            –

            ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

            that came into my possession, and all documents and things that I have prepared
{A07/07713/0077/W1612123.1 }
                                                                                                  1
Case 2:18-cv-00553-JRG
         Case 1:20-mc-00132
                        Document
                            Document
                                 47 Filed
                                     2-1 07/24/19
                                          Filed 03/04/20
                                                    Page 21
                                                          Page
                                                            of 21
                                                                38PageID
                                                                   of 38 #: 1829



            relating thereto, to the outside counsel for the party by whom I am employed.

    5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

            Protective Order in this action.

         I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ________________________________________




{A07/07713/0077/W1612123.1 }
                                                                                                 2
